          Case 1:20-cv-01006-RP Document 44 Filed 10/08/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

                                        :
TEXAS LEAGUE OF UNITED LATIN            :
AMERICAN CITIZENS, ET AL.,              :
    Plaintiffs,                         :
                                        :
v.                                      :              No. 1:20cv01006-RP1
                                        :
GREG ABBOTT, ET AL.,                    :
    Defendants.                         :
_______________________________________ :


         MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF OF TRAVIS COUNTY

    Travis County respectfully moves the Court for leave to file an amicus curiae brief

(attached as Exhibit A) supporting Plaintiffs’ request for preliminary injunctive relief

as to the Governor’s Proclamation of October 1, 2020.

    Travis County is a political subdivision of Texas and is directly and adversely

affected by the October 1 Proclamation that is the subject of this lawsuit, as further

detailed in the proposed amicus curiae brief. In particular, its conduct of the Novem-

ber 3 election is one of the central matters in this case.

    The first possible regular meeting of the Travis County Commissioners Court af-

ter the Governor’s late issuance of his latest proclamation on elections and drop-off

boxes for marked mail ballots was Tuesday, October 6, 2020. At that meeting, in the

early afternoon, the Commissioners Court voted 4-0, with one Commissioner absent,



1The case Laurie-Jo Straty, et al. v. Gregory Abbott, et al., No. 1:20CV1015-RP, is consolidated with
this case until pending motions for preliminary injunction are resolved. Order of Oct. 6, 2020 (ECF
No. 21). This amicus brief therefore is filed as to both cases.
         Case 1:20-cv-01006-RP Document 44 Filed 10/08/20 Page 2 of 3




to authorize the filing of an amicus curiae brief in this matter. The proposed attached

brief is the County’s brief in light of the Commissioners’ Court resolution.

    The attached brief is the one filed electronically early in the evening on October

7, but through the electronic filing portal in this case for Defendant Dana DeBeau-

voir. It was not accompanied by a formal motion for leave to file it since below-signed

counsel’s review of this Court’s local rules, nor of any other rules, did not unearth a

requirement for a motion.

    Nonetheless, out of an abundance of caution, Travis County is now filing a motion

for leave to file the brief. Below-signed counsel conferred by e-mail with other counsel

in the case during the evening of October 7 about their positions should this motion

be filed. Counsel for all parties except the Governor and Secretary of State responded,

stating that the motion for leave to file was unopposed. Counsel for the Governor and

Secretary of State have not responded to the inquiry.

    Based upon the foregoing matters, Travis County urges the Court to grant this

motion and authorize the filing of the amicus curiae brief that is attached.

                                               Respectfully submitted,


                                               ___/s/ Renea Hicks____________
                                               Renea Hicks
                                               Attorney at Law
                                               Texas Bar No. 09580400

                                               LAW OFFICE OF MAX RENEA HICKS
                                               P.O. Box 303187
                                               Austin, Texas 78703-0504
                                               (512) 480-8231
                                               fax (512) 480-9105
                                               rhicks@renea-hicks.com

                                           2
         Case 1:20-cv-01006-RP Document 44 Filed 10/08/20 Page 3 of 3




                                      DAVID A. ESCAMILLA
                                      County Attorney, Travis County
                                      P. O. Box 1748
                                      Austin, Texas 78767
                                      Telephone: (512) 854-9513
                                      Facsimile:    (512) 854-9316

                                By:      /s/ Sherine E. Thomas
                                       SHERINE E. THOMAS
                                       State Bar No. 00794734
                                       sherine.thomas@traviscountytx.gov


                                                ATTORNEYS FOR AMICUS CURIAE TRAVIS
                                                COUNTY

                                CERTIFICATE OF SERVICE

    I hereby certify that on the 8th day of October, 2020, I electronically submitted the
foregoing with the Clerk of Court for filing using the CM/ECF system, which will send
electronic notification of such filing to the other counsel of record.

                                                ___/s/ Renea Hicks______________
                                                Renea Hicks




                                            3
